COOK, Judge
(dissenting):
About the time the case was tried, this Court had invited military judges to explore the limits of their authority, and as evidenced by our need to reconsider the matter in United States v. Occhi, 2 M.J. 60 (C.M.A. 1976), it was widely thought that the military judge could suspend a sentence imposed at trial. Occhi established the belief was mistaken, but that did. not turn defense counsel’s plea for a suspended sentence into a request for a sentence contrary to that acceptable to the accused. At trial, the accused admitted that he would “like a suspended discharge.” I would, therefore, affirm the decision of the Court of Military Review.